DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 25, 2020, has been entered. Claims 1, 4-10, and 13-18 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “the total time” in the second to last line. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the total time” will be interpreted to mean --a total time--. Claims 13-18 are rejected in view of their dependency from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 4-7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling.org (non-patent literature document cited in prior Office action, including main page of the cited website; hereinafter Fowling) in view of Bouchard et al. (US Patent No. 7,030,736, hereinafter Bouchard), Hanley (US Patent No. 2,346,428), and Perry et al. (US Patent Pub. 2016/0195369, hereinafter Perry).
Regarding claim 1, Fowling discloses a system for a pin game or pin game competitions comprising: a set of platforms (two regulation fowling lanes; pg. 1, “Required Fowling Equipment”) spaced apart to form a court (“The Field of Play” includes two fowling lanes spaced 32 feet apart); and two sets of pins (two sets of ten bowling pins), each of the two sets of pins for placement in a triangular array on each platform of the set of platforms (“arranged on each platform in the standard 10-pin bowling configuration”; “Field of Play”, lines 2-3). In the game of Fowling, teams attempt to knock down all of their opponent’s pins with a football. The first team to knock down all of their opponent’s pins wins the frame (see main page of Fowling.org, “What is Fowling?”, lines 14-16).
Fowling does not teach each pin configured with a radio frequency identification (RFID) tag, and the system including an RFID reader, a processor, a light indicator, and a clock. However, these features are all known in the art of pin games and target game competitions and, in combination, perform the same functions as they do separately, as discussed in detail below:

With respect to the light indicator, in order visually confirm accurate pin placement, Hanley teaches a pin game (Figs. 1-5) with a light indicator (lamps 3, Figs. 1-3) on the pin platform (alley 1) to indicate that the pins (9) are set up and properly placed in a triangular array (Figs. 1 and 4), so that a game may be started (pg. 1, col. 1, lines 13-17, “correct spotting 
With respect to the clock, in the art of target scoring and tracking systems, in order to time performance to provide measurable skills data for performance comparison, Perry teaches (Fig. 5; para. 0059, lines 1-9; para. 0072-0073) a system comprising a set of targets (target set 502 with three targets 510), a processor (control unit 520), and a clock (i.e., the part of the control unit 520 that “may track an amount of elapsed time”; para. 0072) controlled by the processor (520), wherein the processor (520) records a time from the clock that each target (510) is dislodged (para. 0072, lines 4-6, “how long it took between each hit”) and a total time required to knock down all of the targets (510) in the set of targets (502; para. 0072, line 5, “the total time it took to knock them down”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by adding a clock controlled by the processor and configuring the processor to record times from the clock, as suggested by Perry, including the time that each pin of Fowling is dislodged from the triangular array of each of the two sets by the ball of Fowling and the total time required to knock down one of the two sets of pins of Fowling by the ball of Fowling, in order to provide measurable skills data to track the user’s performance over time and to compare the user’s performance to other users of the system (Perry, para. 0073).
claim 4, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Perry further teaches (Fig. 5) a timing display (display 522; para. 0059, lines 8-9) of various match related times (para. 0071-0073; see para. 0073, lines 13-19, describing presentation of data, understood to include the time data discussed in para. 0072, “for various shooters … to compare the performance of shooters to other shooters under the same simulation”). If there is any doubt regarding the examiner’s interpretation of Perry as teaching “various match related times” shown on the timing display, the examiner notes that “various match related times” is information presented to a human user and is therefore considered to be nonfunctional descriptive material which falls into the category of printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When a product merely serves as a support for the printed matter, no functional relationship exists. See MPEP 2111.05. In this case, the product (i.e., the timing display) merely serves as a support for the printed matter (i.e., the various match related times). Therefore, no functional relationship exists, and the particular content of the printed matter (“various match related times”) is not given patentable weight. 
Regarding claim 5, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Bouchard further teaches (Fig. 4) the processor (78) is part of a device (pin detection system 40, Fig. 4) that further comprises a data input and output capacity (col. 8, line 37, “input/output”), processor support circuitry (e.g., drive circuit 80 and/or amplifier circuit 82, Fig. 4), and memory circuitry (col. 8, lines 37-38, “memory”).
Regarding claim 6, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 5. The modified Fowling does not teach the analyzed data 
Regarding claim 7, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 1. Bouchard further teaches the analyzed data is available in real-time (pin detection signal 46 provided to lane control 34 as described at col. 6, line 65-col. 7, line 7, for automatic scoring of game “being played”, col. 6, lines 20-24, understood to be in real time).
Regarding claim 10, Fowling discloses a system for a pin game or pin game competitions comprising: a set of two platforms (two regulation fowling lanes; pg. 1, “Required Fowling Equipment”) spaced apart to form a court (“The Field of Play” includes two fowling lanes spaced 32 feet apart); two sets of pins (two sets of ten bowling pins), each of the two sets of pins for placement in a triangular array on each platform of the set of two platforms (“arranged on each platform in the standard 10-pin bowling configuration”; “Field of Play”, lines 2-3); and a pin position array (triangular pin position array on each lane, as shown in image on pg. 2) on a top surface of each of the set of two platforms, the pin position array collocated with the triangular array of pins on each of the two platforms. As noted above, in the game of Fowling, 
Fowling does not teach each pin configured with a radio frequency identification (RFID) tag and a conductive or magnetic disk, the pin position array including a series of conductive pin placement pads, and the system including an RFID reader, a processor, a light indicator, and a clock. However, these features are all known in the art of pin games and target game competitions and, in combination, perform the same functions as they do separately, as discussed in detail below:
With respect to the RFID tags, RFID reader, and processor, in order to score and track pin position and placement during a pin game, Bouchard teaches a system (Figs. 1-2) in which each individual pin (62) is configured with an RFID tag (74; col. 7, lines 55-61) and the system includes an RFID reader (reader antennas 60; col. 7, lines 44-48) associated with the pin platform (pin deck 24; col. 7, lines 46-48; col. 8, lines 1-3, Fig. 3) in electrical communication with the RFID tags (74; col. 7, line 66-col. 8, line 18) of the pins (62) placed on the platform (24), and a processor (pin detect controller 78, Fig. 4; col. 8, lines 34-40, “microprocessor”) associated with the platform (24) in electrical communication with the RFID reader (60, Fig. 4) and the pin position array for the platform (24), the processor (78) controlling the RFID reader (via reader antenna drive circuit 80 responsive to reader antenna activation signal 85 to energize reader antenna 60; col. 8, lines 34-43) and running an executable program (col. 8, lines 36-40) for analysis of data transmitted from the RFID tags (74) via the RFID reader (col. 8, lines 17-27; identification signal that identifies pin 62 and discriminative coupling levels that identify 
With respect to the conductive or magnetic disks, conductive pin placement pads, and light indicator, in order visually confirm accurate pin placement, Hanley teaches (Figs. 1-5) a conductive disk (14, Figs. 5-6; pg. 1, col. 2, lines 20-21) on a bottom portion or surface of each individual pin (9) and a pin position array (Figs. 1 and 4) with a series of conductive pin placement pads (disks 6 with contacts 7; pg. 1, col. 1, line 48-col. 2, line 10) joined by a conductive grid (as shown in Fig. 4) on a top surface of a platform (alley 1), the pin position array collocated with a triangular array of pins (9) on the platform (1), wherein the conductive disks (14) on the bottom portion or surface of each pin (9) complete circuit junctions in the pin position array (pg. 1, col. 2, lines 20-29) on the platform (1) that confirm the presence of a standing pin (9, by illumination of lamp 3, pg. 1, col. 1, lines 5-7 and 15-17; col. 2, lines 19-33 and 36-38) and when a pin (9) has been dislodged (pg. 1, col. 2, lines 33-35, by extinguishing lamp 3); and a light indicator (lamps 3, Figs. 1-3) on the pin platform (alley 1) to indicate that the set of pins (9) are set up and properly placed on the pin position array (Figs. 1 and 4), so that the pin game may be started (pg. 1, col. 1, lines 13-17, “correct spotting of the pins will be 
With respect to the clock, in the art of target scoring and tracking systems, in order to time performance to provide measurable skills data for performance comparison, Perry teaches (Fig. 5; para. 0059, lines 1-9; para. 0072-0073) a system comprising a set of targets (target set 502 with three targets 510) and a clock (i.e., the part of the control unit 520 that “may track an amount of elapsed time”; para. 0072) electronically associated with the target set (502) controlled by a processor (control unit 520) electronically associated with the respective target set (502) for timing gameplay, wherein the processor (520) records a time from the clock that each target (510) is dislodged (502; para. 0072, lines 4-6, “how long it took between each hit”) and a total time from the clock required to knock down all of the targets (510) in the set of targets (502; para. 0072, line 5, “the total time it took to knock them down”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling by adding a clock controlled by the processor and configuring the processor to record times from the clock, as suggested by Perry, including the time that each pin of Fowling is dislodged from the triangular array of each of the 
Regarding claim 13, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 10. Perry further teaches (Fig. 5) a timing display (display 522; para. 0059, lines 8-9) of various match related times (para. 0071-0073; see para. 0073, lines 13-19, describing presentation of data, understood to include the time data discussed in para. 0072, “for various shooters … to compare the performance of shooters to other shooters under the same simulation”). If there is any doubt regarding the examiner’s interpretation of Perry as teaching “various match related times” shown on the timing display, the examiner notes that “match related times” is information presented to a human user and is therefore considered to be nonfunctional descriptive material which falls into the category of printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When a product merely serves as a support for the printed matter, no functional relationship exists. See MPEP 2111.05. In this case, the product (i.e., the timing display) merely serves as a support for the printed matter (i.e., the various match related times). Therefore, no functional relationship exists, and the particular content of the printed matter (“various match related times”) is not given patentable weight. 
Regarding claim 14, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 10. Bouchard further teaches (Fig. 4) the processor (78) is part of a device (pin detection system 40, Fig. 4) that further comprises a data input and output 
Regarding claim 15, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 14. The modified Fowling does not teach the analyzed data is made available to Internet enabled devices via a network connection. However, Perry further teaches (Fig. 5) making analyzed data available to internet enabled devices (e.g., mobile computing device 530) via a network connection (para. 0060; para. 0071, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fowling by making the analyzed data available to internet enabled devices via a network connection, as taught by Perry, in order to conveniently communicate game results to users via their mobile computing devices.
Regarding claim 16, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claim 14. Bouchard further teaches the analyzed data is available in real-time (pin detection signal 46 provided to lane control 34 as described at col. 6, line 65-col. 7, line 7, for automatic scoring of game “being played”, col. 6, lines 20-24, understood to be in real time).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling in view of Bouchard, Hanley, and Perry, in further view of Jacover (US Patent Pub. 2005/0164797, hereinafter Jacover).
Regarding claims 8 and 17, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claims 5 and 14, respectively. The modified .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling in view of Bouchard, Hanley, and Perry, in further view of Hind (US Patent Pub. 2002/0116274).
Regarding claims 9 and 18, the modified Fowling teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 10, respectively. The modified Fowling does not teach one or more master RFID readers positioned near one or more exits to deter theft of the pins configured with the RFID tags. However, in order to deter theft, Hind teaches (para. 0008; para. 0037, Fig. 3) that it is well known to position one or more master RFID readers (para. 0008, line 4, “reader device”; at 350 in Fig. 3) near one or more exits (para. 0008, line 5, “exit”; at 360 in Fig. 3) from a facility housing RFID-tagged items (para. 0008, lines 3-4, “RFID-tagged merchandise”; at 340 in Fig. 3) in order to deter theft of the RFID-tagged items (para. 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Fowling . 
Response to Arguments
Applicant's arguments filed November 25, 2020, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that amended claims 1 and 10 explicitly claim that the processor records “the total time from which a [set] of pins are properly placed on a gaming platform until a last pin from a set of pins is felled during game action”, the examiner maintains that both the claims and the disclosure are silent with respect to what event determines the beginning of the “total time.” The claims do not require that the total time begins when a set of pins are properly placed on a gaming platform, nor does the specification place any additional limitations on how the “total time” would be defined or interpreted. The examiner notes that Applicant appears to argue for two different, mutually exclusive interpretations of how the total time is to be measured, when Applicant argues on pg. 10, fourth paragraph, that the total time is measured from the time when “a [set] of pins are properly placed” on the platform, and then on pg. 10, last paragraph, that Perry does not teach the start time being set “by pin fall” (the latter interpretation being further argued on pg. 11, first paragraph, where Applicant notes that the prior art does not teach consideration of a total time “from the first pin fall until the last pin fall”, and on pg. 12, third paragraph). It is unclear whether Applicant is arguing that the total time should be interpreted as beginning when the pins are properly placed or when a pin falls. In either case, the claims are not limited to either of these interpretations, but instead 
In response to Applicant’s argument that it would not have been obvious to one of ordinary skill in the art to incorporate a timing calculation because such calculations are foreign to the sports of bowling (Bouchard) and target shooting (Perry), the examiner maintains that Perry explicitly teaching time-based scoring (para. 0072), as discussed in detail above in the rejections under 35 USC 103. Additionally, the examiner notes that similar time-based scoring is also known in the art of bowling pin shooting, described in the non-patent literature document cited in the prior Office action, and is noted here as further evidence in support of the examiner’s conclusion that time-based scoring would have been an obvious modification of Fowling. Applicant’s argument that timing the bowling game of Bouchard would not be indicative of time to knock down the pins because of the slow rate of return of a bowling ball, the examiner notes that the proposed modification is of Fowling, not the bowling game of Bouchard. The game of Fowling does not include the ball return and pin resetting steps on which Applicant’s argument is based.
In response to Applicant’s argument that one of ordinary skill in the art would not be motivated to incorporate the RFID technology of Bouchard into the Fowling platform because Bouchard includes additional pin resetting equipment above the pin, the examiner notes that Bouchard explicitly teaches that the RFID reader (antenna 60) may be disposed in the pin deck (24), which is the platform that supports the pin array, as shown in Fig. 3 reproduced below. 

    PNG
    media_image1.png
    332
    415
    media_image1.png
    Greyscale

The examiner finds no evidence in the disclosure of Bouchard to support Applicant’s suggestion that the RFID reader taught by Bouchard would require more space than would be available on the platforms of Fowling. The examiner notes that the large pinsetter (32) shown in Fig. 2 of Bouchard and cited by Applicant is not part of the RFID reader, and the functioning of 
With respect to claims 4 and 13, in response to Applicant’s argument that Perry’s invention pertains to a single user rather than to match competition, the examiner notes that Perry’s disclosure is not limited to a single user, but describes use by “various shooters” (para. 0073, lines 13-19), such that the information displayed on Perry’s display (522) is reasonably considered to include match related times. As discussed above, if there is any doubt regarding the examiner’s interpretation of Perry as teaching “various match related times” shown on the timing display, the examiner notes that “match related times” is information presented to a human user and is therefore considered to be nonfunctional descriptive material which falls into the category of printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When a product merely serves as a support for the printed matter, no functional relationship exists. In this case, the product (i.e., the timing display) merely serves as a support for the printed matter (i.e., the various match related times). Therefore, no functional relationship exists, and the particular content of the printed matter (“various match related times”) is not given patentable weight.
With respect to claims 8 and 17, in response to Applicant’s argument that prior art combination fails to teach dissemination of player and team rankings, the examiner maintains that Jacover explicitly describes use of a website to communicate player and team statistics, including standings or rankings, as discussed in detail above in the rejection under 35 USC 103.
With respect to claims 9 and 18, in response to Applicant’s argument that the motivation to combine the master RFID reader of Hind with the system of Fowling must come either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation to combine can be found in any of the references, or in the knowledge generally available to one of ordinary skill in the art. In this case, the problem of theft of items that are accessible to the public is generally well-known and is recognized by Hind (para. 0008). In the game of Fowling, the pins are accessible to the game-playing public, such that one of ordinary skill in the art would be motivated to take steps to prevent theft of the pins of Fowling, including adding master RFID readers near the exits of the facility, as taught by Hind. With respect to the “dual use” of the RFID tags, the examiner notes that both uses (for pin-position monitoring as taught by Bouchard and theft prevention as taught by Hind) are well known. The combination of the two RFID readers in one system would have been obvious because each RFID reader performs the same function in combination as it does separately (namely, the RFID reader taught by Bouchard performs the function of pin-position monitoring and the master RFID reader taught by Hind performs the function of theft prevention), and the results of the combination would have been entirely predictable.
Further regarding claim 10, Applicant argues that it would not have been obvious to modify Fowling in view of Hanley to confirm correct pin placement because “[t]here is no indication that pin misplacement is a problem [in Fowling] and indeed game play does proceed 
In response to Applicant’s argument that the dual detection of pins based on RFID and conductor array detection solves a different problem (namely, the problem of pin translation away from a set point while standing), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, the examiner notes that the problem of pin translation (i.e., sliding) while standing is not unique to Fowling, but is both recognized and solved by the RFID array of Bouchard. See Bouchard, col. 10, lines 13-29 and 48-64; col. 12, lines 24-40.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 15, 2021/